Question Time (Commission)
The next item is Question Time (B6-0384/2007).
We gave a long time to that debate because of its importance, and we hope to be able to continue over our time with Question Time to make up.
Because we are late, first of all we shall try to deal with the supplementary questions each time as a group so that we can try to get through more questions this afternoon and also, as normal, I would invite Members to come to the front to participate more closely in Question Time.
Commissioner, I am sorry you have had to wait, but it was an important debate, as I am sure you will acknowledge.
The following questions are addressed to the Commission.
Part one
Subject: Energy - World Trade Organisation
Although the rules of the World Trade Organisation (WTO) were not formulated with energy products and services specifically in mind, they also apply to them and protect investments in the energy sector. Accordingly, export restrictions and discrimination against products are prohibited, and free trade must be guaranteed, although there are exceptions for measures in the interests of safety.
However, in the energy trade, the distinction between production and services is not always clear.
In the run-up to the inclusion of energy policy as a competence of the European Union in the new Treaty, what measures will the Commission take to tailor WTO rules to energy investments and energy services as well?
Vice-President of the Commission. - (DE) Madam President, as the honourable Member has observed, within the framework of the World Trade Organization (WTO) the provisions of GATT, the General Agreement on Tariffs and Trade, apply to trade in energy products, and the provisions of GATS, the General Agreement on Trade in Services, apply to trade in energy services, including direct investments in such services. There is not yet an agreement that extends to direct investments in energy-related activities carried out on the investor's own account in the secondary sector, such as mining, refining, energy generation and energy distribution.
Under Article 133 of the EC Treaty, which regulates the common commercial policy, the European Community is explicitly given exclusive power to legislate and to negotiate agreements on trade in energy products and to negotiate agreements on trade in energy services. In addition, the Commission is empowered to negotiate on behalf of both the Community and its Member States on the liberalisation of direct investments outside the service sector in the framework of talks with non-EU countries concerning free trade agreements. This means that the Commission can already address core issues relating to trade and investment in the energy sector and represent European interests in these matters in bilateral and multilateral WTO negotiations, and indeed that is precisely what the Commission does.
The energy policy that will be mapped out in the new Treaty will focus on matters such as the security of the Union's energy supply and the promotion of interconnections between energy networks, and in this respect it supplements but does not replace the common commercial policy in the energy sector.
(NL) Madam President, Mr Verheugen, that is indeed good news in the context of the new Treaty. We have also, for instance, decided today to fund four Joint Technology Initiatives (JTIs) to the tune of EUR 3 billion and there is another EUR 3 billion coming from industry for clean technology, aircraft engines and so on.
On the other hand, I am still concerned that obsolete technology which is harmful to the environment is still being traded, especially with developing countries. There is an open playing field for obsolete technology, such as coal-fired power stations from the last century.
What opportunities does the Commissioner and the Union see in the WTO to at least establish a new basis and call for a stop to some of these things?
(DE) At the WTO negotiations it will be very important to negotiate on the chapter under which bioethanol should actually be dealt with in future. Will it be classed as an agricultural product, or does it belong in the category of non-agricultural products? How does the Commission see the future structure? Will the more likely aim be to discuss it in the agricultural chapter, or is it more of an industrial product? Bioethanol comes from a field crop and is essentially an agricultural raw material. On the other hand, however, as a energy product it could fall under the heading of non-agricultural market access (NAMA). Has the Commission already formed an opinion on this question and, if so, what line will it pursue in negotiations?
(DE) Commissioner, whenever there are discussions in my constituency about trade in energy sources, energy policy, the European Commission and the new Treaty, and especially about the WTO, time and again my constituents voice the fear that we shall have no option but to import nuclear energy and that we may even have to build nuclear power stations if present trends continue. Please put my mind at rest and tell me this is not the case, and please give me some substantiation that I can pass on.
Vice-President of the Commission. - (DE) Madam President, in some cases I find it hard to see the connection between the supplementary and the original question, but if you take a liberal approach to these things, I shall also be liberal with my answers.
In answer to the first question, I share Mr van Nistelrooij's view that the sale of products containing substandard technology in terms of energy efficiency and CO2 emissions is certainly not in our interests. Commissioner Dimas and I are working at the present time on proposals for ways to achieve a low-CO2 economy in Europe as regards both industrial policy and production and consumption practice. I hope that this work will culminate in standards which can then be fed into international negotiations too.
You know what the current situation is. There is no scope for us at the present time to negotiate on such additional standards in the WTO framework and to secure their introduction. However, it is our aim in the medium and long term, as you know, to make high environmental and social standards binding by means of multilateral agreements in order to avoid the competitive disadvantage that our companies would otherwise suffer.
I also wish to point out that we have a particularly keen interest in the successful pursuit of such a multilateral policy because we believe that the golden opportunity for European companies lies in our ability to become market leaders in the realm of environmentally friendly, energy-efficient and energy-saving products.
As far as Mr Rübig's question is concerned, I must confess that I do not know the answer. As this subject is not within my portfolio, Mr Rübig, I shall ask Commissioner Mandelson to provide you with a written answer right away. I certainly have no wish to say anything misleading at this point. I know that this matter features in the context of the free trade agreements we are currently negotiating, such as the one with South Africa, but in which category it is actually being discussed is beyond my ken. You will have full information tomorrow at the latest.
As far as nuclear power stations are concerned, the European Commission has a perfectly clear policy, which is the policy of the European Union as a whole. Each Member State is entirely independent and free in its choice of energy mix. No recommendation can be made and no instruction given to any Member State to use or not to use nuclear energy, nor does the Commission try to exert any influence. We are completely neutral on that issue and shall remain so. There will be no recommendations whatsoever of the kind you fear.
You are surely aware, however, that the Euratom Treaty has been integrated into the EC Treaty, which means that promoting the peaceful use of nuclear energy is certainly one of the tasks of the European Union. That is done through research support, for which nuclear-energy projects are fully eligible and have been receiving funding for several decades, so it is nothing new, and it is done through the European Investment Bank, which has helped to finance nuclear power stations in certain cases.
In other words, there is no EU policy for the generalised use of nuclear power, nor is there any EU policy for the generalised abandonment of nuclear power.
Subject: Sustainable urban development model
Towns and cities in the EU Member States, particularly in those countries that joined the Union in the 21st century, are growing at a fast pace and often without any clear vision. Residential areas are moving away from the centre, giving rise to problems relating to transport, the distribution of resources and the development of utilities networks. Urban development is therefore having a negative impact on the environment, and energy consumption is on the increase.
In 1990, the Commission's green paper on the urban environment recommended the compact city as an environmentally sound development model. Recently, there has been a growing tendency towards the multi-centre urban development model. What are the EU's recommendations concerning sustainable, environmentally sound urban development? What arguments exist in support of each of the development models, and on what data are the recommendations based?
Vice-President of the Commission. - The Commission strongly supports the promotion of sustainable urban development which fully respects the environment. The Commission adopted its thematic strategy on the urban environment in 2006. The strategy recognises the whole of sustainable urban development in relation to the quality of life, but the strategy also recognises the diversity that exists between citizens in the European Union.
For this reason, and following extensive consultations with local authorities and the Member States, the strategy, in accordance with the subsidiarity principle, assumed that local and national authorities are best placed to find and implement solutions most appropriate to the local circumstances.
Against the background of the diversity of urban situations, the Commission does not recommend a specific model of development valid for each city in Europe. The Commission considers it essential to put in place the appropriate governance and planning tools, but is of the opinion that there is no real added value in imposing an obligation to establish specific plans, such as environmental management plans and sustainable urban transport plans.
The Commission has, however, published guidance on sustainable urban transport plans and on integrated environment management plans, with the aim of assisting local authorities to implement the strategy's objectives. Guidance should be seen as a description of the process, and a reminder of the key elements that could be considered when developing integrated environmental management programmes and sustainable urban transport plans at local level. Both documents are based upon comprehensive consultations and examples of best practice developed by cities themselves.
Legislation affecting urban areas exists already, for example in the field of air quality, water management, noise and waste. That legislation needs to be implemented better. A noticeable and significant improvement in the living conditions in urban areas will be seen through the full implementation of existing legislative instruments.
The Commission recalls the wealth of ideas on urban development which has allowed the ministers responsible for urban affairs to reach a consensus based on the Lille Action Programme, the Rotterdam Urban Acquis, the Bristol Accord and, more recently, the Leipzig Charter on Sustainable European Cities adopted at an informal Council meeting on 25 May 2007. In September 2007 it approved a Green Paper on urban mobility, which has now been submitted for public consultation. Those documents constitute a shared background, outlining the main conditions necessary to achieve urban sustainable development. Furthermore, the Commission actively encourages dialogue and the dissemination of best practices between cities within the framework of programmes financed by the European Regional Development Fund.
Concerning the data available on the situation of European cities, which can provide the basis for policy decisions, the Commission has put in place the Urban Audit, which contains data on the situation of European cities, and is now being updated. The Commission has recently published a study on the state of European cities, which further analyses the results of the Urban Audit.
(LT) Many thanks, Commissioner, for your detailed and persuasive answer. The Commission's input in finding ways to encourage towns and cities to seek positive initiatives and share them is most significant. I would like to ask which regions you consider to have moved closest to the ideal, which, of course, remains unattainable. Which EU Member States have achieved most in the implementation of the ideas recommended by the European Commission?
(DE) Mr Vice-President, you have just about answered my supplementary question already, but since nothing is as clear as a clear statement in our mother tongue, I would be very pleased to hear you repeat in German what you said before about the Commission not seeking to act as Europe's supreme planning authority by interfering in every area, particularly by imposing or recommending a specific development model. As the rapporteur on the Green Paper you cited, entitled 'Towards a new culture for urban mobility', I can assure you that Parliament will certainly follow you along the path of supporting diversity.
Vice-President of the Commission. - If you allow me, Madam President, I would like to start with the second question, and I shall read again what I have said and make a short comment on that.
Against the background of the diversity of urban situations, the Commission does not recommend a specific model of development valid for each city in Europe. This is clearly respecting the subsidiarity principle and the principle of diversity and, in other words, in my own words, it means one size does not fit all. It is not a one-size-fits-all approach; it is an approach that takes into account the specificities, the specific needs and interests and capacities of the cities, but everything I think we need - guidance, recommendations and exchange of best practices - is there.
As far as the first question is concerned, I would be tempted to give an answer based on my own experience and I could certainly tell you the city in which I would prefer to live, but that is not a political issue. The Commission does not have a scoreboard of that type and does not have a ranking of European cities that would totally combine all the elements.
Unfortunately, I am really not in a position to give you an answer on an objective basis and it would be very unwise to give the answer on a personal basis to the detriment of all the others.
Subject: Net neutrality in the telecom reform package
Over the past five years we have witnessed a very lively debate in the USA on net neutrality, including the question of the extent to which network operators can limit and control user traffic on the internet. The telecom reform package addresses this issue, and seeks to resolve it by demanding greater transparency for users about what they are purchasing. But, as we have seen with the intervention on roaming charges, transparency is not always enough to protect the consumer. Unrestricted access to the Internet encourages innovation (as with Skype, Joost, web 2.0 etc.). However, when telecoms companies have the right to prioritise and even maybe block user traffic on the Internet, does the Commission consider that the telecom reform package does enough to protect consumers and promote innovation on the Internet? And what would be the optimum solution?
Member of the Commission. - The question raised by the honourable Member is very important for consumers, telecom service providers and content providers, and of course also for telecom regulators. It concerns a balance between network providers' desire to offer differential qualities of service for internet services, in order to optimise the use of its network resources, and the freedom of users to distribute or access any legal on-line content without interference such as blocking or degrading.
The Commission is committed to keeping the internet open both for service providers wanting to deliver new, innovative services and for consumers wanting to access the services they choose and to create and upload contents themselves.
The ongoing debate in the United States on net neutrality is strongly influenced by the lack of regulation in the US to ensure that access is kept open, and, combined with the concentration of network ownership, the lack of access regulation has provoked real concerns among consumers and content providers that there could be foreclosure of the internet.
The situation in Europe is that we are generally in a good position with regard to net neutrality and net freedoms, because we have effective network regulation in line with EU telecom rules, and European consumers have a greater choice of broadband services providers. The fact that consumers have more choice and there is more competition means that, if one supplier seeks to restrict user rights, then another can enter the market with a more open offer. The current EU regulatory framework has so far ensured that the telecom market remains open, that offers made to consumers are transparent and that competition is effective.
I understand the honourable Member's question, because there is a risk that in the future a prioritisation of traffic may increasingly be introduced. In the past, all information, packets and bits of data were treated equally. But today new techniques can differentiate between packets, in order to award priority to high urgency communications or to users who have paid a premium for higher-quality services.
These techniques are legitimate in cases where service levels have to be guaranteed in order for the service to be effective. Voice-over internet services, for example, need a basic minimum level of connection in order to be satisfactory, especially for emergency or business calls. In addition, prioritisation creates an incentive mechanism for network operators to invest in upgrading bandwidth as demand increases. That is the nice part of the story. The problem is that the same techniques could be utilised to degrade the quality of service to unacceptably low levels. Such discrimination might then lead to sub-standard services for consumers and alternative providers.
That is why, in the telecom reform package, which was adopted by the Commission on 13 November 2007 and presented to Parliament that same day, we proposed to give national telecom regulators the power to set minimum quality levels for network transmission services based on technical standards identified at EU level. In addition, there is now a new requirement in the telecom rules to indicate to users in advance any techniques that have been implemented and which could lead to prioritisation. That is what we call the transparency rule.
We as a Commission believe that this approach strikes a balance that will safeguard competition and user access, without unduly restricting the ability of network providers to experiment with different business models.
In addition to this, Parliament knows that the Commission is closely monitoring developments as regards net freedoms. Following the 2006 World Summit on the Information Society, we presented to Parliament a communication which clearly stated the Commission's intention to monitor and safeguard the neutrality of the internet. The architectural principles of an open internet and end-to-end connectivity are also explicitly mentioned in the Council conclusions from 2005.
These issues are under constant analysis, are constantly monitored and are discussed regularly with Member States, for instance in the i2010 High Level Group, and with third countries. This is important, because the internet does not have borders. The Commission will promote continuously the need for an open internet and for non-discriminatory access. This is what underpins the philosophy of the regulatory approach under the EU telecom rules, which will be further enhanced by our reform project, to be discussed in Parliament in the coming months.
Thank you, Commissioner. I was very happy with your answer. It was very broad and really showed your interest and your knowledge about this important matter.
I believe that you will be closely monitoring the system, as you have promised. I hope that, within a year, you will be able to report back to us to see whether net neutrality has been guaranteed by the transparency clause and by the monitoring system which we have installed. I hope we can come back to this subject within six to twelve months to see if the system is functioning.
I would also like to thank the Commissioner for a very comprehensive answer. I had dialogue with members of Congress last week and gave them the same answer, so am pleased that you have confirmed it. However, could you comment on the issue of sustaining open access, given that we are now moving into a new era of major investment in next-generation networks in fibre to the home, in which some in the industry are saying there is insufficient incentive to invest? Could you confirm to this House that you will sustain the principles of open access for exactly the reasons you set out in response to Ms Riis-Jørgensen's question?
(DE) I, too, would like to congratulate the Commissioner on her election as Commissioner of the Year. We really do face some formidable tasks in this area. On the one hand, there are the public television corporations, which have been receiving a great deal of money for their output, which has enabled them, of course, to produce good educational programmes. On the other hand, mobile TV is now reaching more and more people. How do you assess the developments in this field?
Member of the Commission. - Firstly I would like to thank the honourable Member for helping me move ahead in this policy. It is a policy based on an open network and an open internet, which has always been, and will continue to be, the mindset, approach and target value of Europe.
We should not be too worried for the time being, because our regulatory framework fortunately means that we are not in the same difficult conditions as other parts of the world. That does not mean we should sit back and do nothing, which is why I said we are going to monitor this matter very closely. I will report back to Parliament, and I am sure that in the course of our discussions on the reform package on the telecom regulatory rules we will return to these issues. I also foresee technological advances making things change very rapidly, perhaps meaning that I will not need to come back in the coming months.
Concerning open access to new technology and new investments in broadband, the honourable Member knows perfectly well that the Commission has vetoed the proposal by the German Government to establish a new monopoly on fibre. We do not think that monopolies are the answer to open internet access and everything we believe in. That is also the reason we are going for competition, which we see as a means of opening up possibilities for investment. Those Member States with most competition in terms of open markets are also those Member States which have most competition in terms of infrastructure. Competition in infrastructure means the availability of service content for the consumer, and consumer choice. That is exactly what we want to achieve.
(DE) Let me say the following to Mr Rübig: it is well known that I have been campaigning very vigorously for a European standard, which would enable us to make mobile TV a success story throughout Europe within the shortest possible time, just as we did with our GSM standard. I am thinking here primarily of things like content, for these smaller formats will need specific kinds of content, which will present our creative industry with a very great opportunity if we manage to have mobile television on the market as soon as possible, by which I mean before next year's big football tournament and the Olympic Games. This is an opportunity that we Europeans should not miss.
Part two
Subject: European Charter for Small Enterprises
The European Charter for Small Enterprises has the potential to play a central role in improving the business environment for small enterprises in the EU.
Could the Commission comment on whether the Charter is proving to be a useful tool in assisting and supporting small enterprises?
Vice-President of the Commission. - During its seven years of existence, the European Charter for Small Enterprises has become a core document for small and medium-sized enterprise (SME) policy in Europe. Starting with the 15 Member States in 2000, 44 countries have now adopted it as a reference frame and it is also used today at regional level.
Since 2005, SME policy has become a key element within the renewed Lisbon Partnership for Growth and Jobs, and the Charter was integrated within the Lisbon reporting process. This ensures the necessary priority attention at political level. This is complemented by the yearly good practice exercise and the Charter conferences, which provide the necessary focus on implementation. Both the good practice exercise and the yearly Charter conference continue to be very successful.
The good practice exercise has, up to now, provided more than 250 examples of proven and successful SME policy measures. In around 80 of these cases, Member States indicated that they have been inspired by measures from other Member States in the development of their own policies.
I shall give you a few examples, although I could give you a long list. The Greek system of one-stop-shop services was inspired by Ireland and its presentation at the Dublin Charter Conference in 2004. The Austrian tax exemption for invested profits was developed on the basis of a similar measure in Italy. Denmark provides support for SMEs in the use of e-business on the basis of similar initiatives in Ireland, the Netherlands, Finland, Sweden and Norway. In all these cases, Member States have confirmed that the Charter triggered the inspiration.
The high interest in the Charter is also demonstrated by the constantly increasing number of participants at the annual Charter conferences. This year's Charter conference in Berlin attracted 350 participants, the highest number of participants ever, and I was very happy that I was able to be there and to address those people from more than 40 countries. The next Charter conference will take place from 3 to 4 June 2008 in Bled, Slovenia. It will be co-organised by the Slovenian Presidency, and I expect an even higher number of participants.
The Commission sees that the Charter is highly useful in encouraging the Member States to improve the business environment for small enterprises all over Europe. In its seventh year it continues to be a crucial policy instrument. So the natural answer to your question is 'yes'.
Thank you, Commissioner, for your comprehensive answer. Where I am coming from really - and I know it is not in your area - is in relation to the whole development of internet services and broadband services. Across Europe there is a 19% take-up. In my own country, there is something like a 16% take-up, and it affects small enterprises in rural areas, particularly where I come from. For instance, I fly out to Parliament from the westernmost airport in the EU, which is in Tralee.
My point basically is that the voluntary organisations of small enterprises who give support to small enterprises have been very good at giving information and I am just wondering whether we can do more with them, helping them to make information available to their members.
Thank you, Mr Verheugen, for that very encouraging answer. I wanted to make two points in my supplementary question, on how we should move this initiative forward and build on its success. The first concerns how the Charter will be incorporated into your ideas for a small business act, which I consider to be a very important and exciting new development. Secondly, linking this issue to the Lisbon Agenda, would you agree with me that one of the biggest issues is how to help small businesses grow quickly, particularly those small enterprises which have good ideas but find it difficult to get capital, accelerate their growth and create new jobs? Is there, within the Charter programme, an opportunity for a 'mini-charter' for high-growth businesses?
Vice-President of the Commission. - On the first question, I would like to confirm that all the SME organisations are indeed fully involved, and that we have finalised a project that will create a network for small business support everywhere in the European Union. One of the most important elements of that network will be precisely the ICT uptake in a broader sense.
We have clearly identified one of the reasons for European SMEs being less dynamic, for instance, than American SMEs, which is that American SMEs grow faster, are more profitable, are more innovative and on average employ more people. One of the causes of this - and we have analysed this clearly - is that ICT uptake is much much better in the United States. In particular, they use the most modern technology available. In Europe we are happy if the owner of a small family business is on-line at all! That is a matter of fact. The reality of the European enterprise is that it is a very small micro-business with less than 10 people. It is not normally growth-oriented, but is a business that exists to guarantee the income of a family. That is why it is there. It is therefore difficult to convince such enterprises that they have to modernise, that they have to be market players and that they have to grow.
I fully share your views and can only say that we have many, many initiatives already in place to support these enterprises - some of them, by the way, together with the relevant industries, which of course have an interest in selling their products. We therefore combine the two, and the initiatives are not aimed solely at SMEs. The problem of ICT uptake for SMEs has to be seen in combination with the problem in rural areas of the network and the infrastructure not existing. The Commission is working on this important area too. This is certainly also part of the Charter process, and will be part of the reporting system.
On the second question, from Mr Harbour, he knows that I am always pleased to answer his questions but, as far as the Small Business Act is concerned, this one comes a little bit early. The Charter is a process, as you know, and it would be wise to concentrate on what it is now - a network of cooperation in the area of new ideas and best practices. I am hesitant to create too many instruments, but it is obvious that in the process of preparing the Small Business Act we have to examine all the existing ones, whether they are appropriate or not, and decide whether we can improve them or not in the context.
In principle, I must say that I am very happy that everywhere in Europe it is now accepted that SMEs really have the strongest potential for innovation, growth and job creation. All the initiatives which we are preparing will help SMEs to fully use that potential and to unlock it.
We have known what the basic problems are for a couple of years, and you will be well aware of what these are: the problem of insufficiently strong innovative capacity; the problem of not having access to financial instruments, especially venture capital; the problem of the transfer of the business - a very important aspect which is highly underestimated in some Member States. We are losing hundreds of thousands of enterprises every year in Europe which could easily continue to exist if the transfer from one generation to the next could be organised in a better way. That is a highly important question. The whole tax environment for SMEs is an important one, and my favourite issue of course - over-regulation - is much more important for SMEs than for big companies.
Big companies can live with very heavy and difficult regulation. They have legal departments and they do it. By the way, I am also convinced that big companies do not need the internal market as much as smaller companies do. Bigger companies would use the right of establishment and would be everywhere. The whole internal market philosophy, in my view, must be focused on the SMEs, and unfortunately I have to tell you that only 8% of European enterprises do cross-border business.
If you analyse that, you find that the potential of the European internal market is greatly under-exploited, if only 8% of our enterprises - normally the bigger enterprises - participate. So we have a lot of work still to do.
Subject: Noise pollution from motor vehicles
Could the Commission outline the legislation and guidelines currently in place to deal with noise pollution from motor vehicles, in particular the defined dBA, if any, and state whether it will be making further efforts to ensure that noise pollution from motor vehicles is curbed?
Vice-President of the Commission. - The issue of noise emissions of four-wheeled motor vehicles - cars, vans, trucks and buses - is addressed by UNECE Regulation No 51 and equivalent Directive 70/157/EEC introducing noise tests and limit values.
The limit values have been reduced several times in the past, most recently in 1995. The maximum allowed sound level lies today between 74 dBA for passenger cars and 80 dBA for heavy trucks. A further allowance is given to direct-injection diesel engines, off-road vehicles and sports cars.
This latest reduction did not have the expected effect and subsequent studies showed that the measurement method does not reflect real-world driving behaviour any more.
It was therefore decided that, before reducing the limits once again, it was first of all necessary to develop a new test cycle and bring the driving conditions for the noise test closer in line with real-life driving operations.
The work on a new test cycle is now finalised. It will replace the existing test protocol with a better measurement method reproducing the sound levels generated by heavy vehicles during normal driving in urban traffic.
With the new test procedure, it is foreseen that the existing additional allowances for certain vehicles or technologies will be abolished.
Before this method can be used for type-approval purposes, new limit values for this method need to be established on the basis of an impact assessment. In order to obtain representative data to determine those values and establish a solid impact assessment, vehicle manufacturers are obliged to carry out the old and the new measurement methods in parallel during a period of two years.
The old method will continue to be required, in order to receive type approval, and the new method will be used for monitoring purposes until 2009. As soon as the collection of data is finished, the Commission will propose new legislation setting revised limit values.
A new test method for motorbikes is also close to being finalised. The discussions in the UNECE are now focusing on additional roadside tests that would be carried out during type approval in order to provide noise values that would allow comparison with those measured at roadside checks in order to detect motorbikes that have been tampered with or that are insufficiently maintained.
It is expected that the work can be finalised in 2008. The Commission will then propose to adhere to the relevant UNECE regulation with revised limit values.
In addition, the Commission has recently carried out a consultation exercise on a package of measures on tyres, including the reduction of the existing noise limit for tyres. The consultation proposes reduction of around 4 dBA for passenger car tyres and 6 dBA for commercial vehicle tyres: it is quite considerable. The new limits would be expected to come into force for new tyre types around 2012.
Thank you, Commissioner, for your comprehensive reply. I certainly welcome your indication that there is a new test site now available and that new limit values will be set.
I am coming at this from an Irish perspective. In the last few years we have had the phenomenon of what we know as 'boy racers', who modify old cars, take to the roads at all hours of the day and night and cause a major problem in relation to sound emissions which sound like a jet plane, causing major disturbance, particularly in urban areas.
I welcome the fact that there are two regulations, as you mentioned, Commissioner: UNECE Regulation No 51 and Directive 70/157/EEC. But the problem as I see it, in relation to UNECE Regulation No 51, is that it applies only to new cars. I think there should be a specification, at least in relation to the reply received from Commissioner Dimas: there should be a regulation that there should be no modification of a car and that there should be regular tests.
(DE) Commissioner, in the case of road vehicles, noise emissions may not exceed defined ceilings. In the case of rail transport, the ceiling is based on average noise levels, which means that extremely high noise levels have to be endured in the vicinity of railway lines simply because the average noise level does not exceed the permitted limit. Does the Commission intend to adopt similar measures to those that apply to motor vehicles so as to provide relief in future for those who live next to noisy stretches of railway line?
(LT) I would like to point out that we keep referring to specific requirements a lot, but the issue of their implementation is not being covered sufficiently. Speaking of pollution, I would like to draw the Commissioner's attention to the fact that the mechanism for monitoring all the requirements we have just discussed happens to be very fragmented. In my opinion the Commission should put forward a proposal (perhaps they are in the process of preparing one) with a view to harmonising the procedure for administering pollution criteria and assessing pollution, as it is a key problem for small countries such as Lithuania whose management bodies are weak and do not have the means to implement all the requirements.
Vice-President of the Commission. - (DE) Madam President, ladies and gentlemen, on the first question, there is no doubt whatsoever that modifications to vehicles which result in noise emissions above the permitted level are prohibited. Such modifications may even be a criminal offence. It goes without saying, however, that it is the responsibility of the Member States to ensure, through their normal traffic surveillance, that such traffic offenders - for that is precisely what they are - are caught. I do not see the remotest prospect that we at the European level can do anything to make the Member States take more action to curb practices which are unequivocally illegal.
Car racing on the public highway is, of course, illegal in every European country. There is no European legislation that anyone could cite in answer to a charge of racing on the public highway. This matter therefore lies entirely within the competence of the Member States, which have all the instruments they need to prevent such offences.
As for noise emissions from rail transport, my direct responsibility is limited to active noise prevention, in other words what can be done to cars to limit the noise they emit. I am not directly responsible for the passive noise prevention to which you have referred here. I am more than willing, however, to discuss the matter with the competent Commissioner and to ensure that you get an answer as quickly as possible to the question as to whether the Commission has any plans in this respect.
I do, in fact, share your views entirely. This is a very important issue. Noise prevention efforts cannot be focused on road traffic alone. Modern railway technology can pose particularly serious noise problems. I know from Germany that noise pollution is a very significant factor in the modern technology that powers the Transrapid monorail system. We shall therefore look into this matter, and you will receive a definite answer.
The third question referred to control mechanisms. On this matter, I can only say that our legislation is unambiguous. The rules are clear, the limits are clear, and responsibility for ensuring that the limits are observed lies with the Member States. The Commission does not possess control instruments with which it can check in every single case whether European legislation is actually being applied in the Member States.
The subsidiarity principle is a fact of life. I cannot identify where we would have to amend European legislation in order to ensure that it was properly applied everywhere. The rules are the same for all Member States. They have clear instructions stipulating how these should be applied. In this case, which concerns Lithuania, I can only say that our counterparts in the parliament and government of that country are responsible for ensuring that such problems do not arise.
I am afraid we will now have to move on, so
Questions which have not been answered for lack of time will be answered in writing (see Annex).
Thank you, Commissioner Verheugen, for staying with us as long as you have done.
Subject: Liberalisation of the energy market for the benefit of consumers
The conclusions of a recent report commissioned by the European Commission on the consequences for consumers of the deregulation of the European market in gas and electricity, as well as the very significant price rises recently recorded or announced, show that many Member States were not yet ready to meet the challenge of liberalising this market.
This being the case, can the Commission say how it intends to react to the considerable rises in energy prices which are hitting the consumers who should actually have been the main beneficiaries of the liberalisation? Can it say whether, and how, consumers will be consulted, and involved in the bodies set up by the Commission and the European and national regulators with a view to remedying the current problems and difficulties?
Member of the Commission. - The Commission is following closely the recent developments in prices in Member States. It considers that those increases cannot be easily explained by one single factor, but need to be seen in the broader context of rising world demand for oil and gas. However, increasing investment activity - and in particular the switch to more sustainable energy production - definitely plays a part too. Moreover, the point of departure for market opening was, in several Member States, very low prices. In the medium and long term, this failed to give the necessary signals for much-needed investment, and we are now paying the price.
As to the question of whether such price increases can also be attributed to the exercise of market power, the Commission has studied this issue and it came to the conclusion that electricity prices in certain Member States were higher than one would expect in fully competitive markets. In this respect, the Commission, the Council and the competition authorities armed regulators to identify anti-competitive behaviour and to take the appropriate action.
The Commission is also itself investigating alleged anti-competitive behaviour by certain operators, and has launched five anti-trust proceedings in the course of this year. The Commission is very much aware of the structural problems in the sector too. Therefore, the third energy package makes wide-ranging proposals to remedy those structural problems, in particular by proposing ownership unbundling of the transmission system operators.
The Commission has always been of the opinion that consumers should be the main beneficiaries of liberalisation. The Commission's proposals for the third energy package therefore contain a number of measures which will strengthen the role and rights of consumers. In particular, the package proposes to give consumers the right to switch supplier at any time and to have free access to their consumption data. By increasing consumer awareness and rights with respect to their energy consumption, the Commission is providing the tools for a functioning retail market.
(FR) Madam President, Commissioner, I am pleased you are keen to allow consumers of gas and electricity to be the priority beneficiaries by applying more restrictive measures in this sector, which we hope will have some effect on prices for EU citizens, downwards of course. I can give you an example: a 20% increase has been announced in Belgium, and this is just impossible for the worst off. As a humanist I cannot accept this situation.
Furthermore, Commissioner, can you assure me that consumers will in fact be involved in all phases of the implementation of liberalisation, by making them part of the various advisory committees and also by involving them in the new mechanisms for settlement of disputes?
(ES) Madam President, Commissioner, I would like to ask a question on the consumer retail forum you said you would work towards.
When do you intend to launch this forum? What type of participants can this forum have to allow it to actually function to the benefit of consumers? What will the function of this forum be in relation to everything you have just said?
(LT) In Germany electricity prices have recently risen by 10%, the reason given being that electricity creates a great deal of comfort and is therefore bound to cost a lot. Will the third energy package have any effect on regulators? Would it be possible to have any influence on price increases when there are no reasonable grounds for them? Would it not be useful to apply certain restrictions to price increases when there are no grounds for making excess profit?
Member of the Commission. - I will start with the third question.
There are issues that could be dealt with by the market, by consumer power, but there are issues where we need structural change. The particularity of the electricity market is that the marginal power plant decides the price level. Here, it is very clear that we need complete transparency in the market, which is why the third regulation package really addresses the separation of transmission activities from the supply activities. Otherwise we will never have a chance to ask whether we are paying a fair price.
Secondly, if you create the conditions for competition in the market, then the price trends are really that it is not increasing or coming down or it is increasing less compared with an uncompetitive market, because otherwise the companies which have a semi-monopoly could really dictate the price. That means that these two issues are actually in the hands of the governments.
On consumer power, we have adopted a consumer rights charter and this definitely gives all the right information about the rights of consumers stemming from all existing legislation. We have strengthened these rights even more.
Regarding the consumer forum, we will certainly invite the consumer organisations that are well represented in Member States and the umbrella organisation. The best supporters of our measures to really create a Europe-wide competitive market definitely come from the different consumer organisations.
As the author is not present, Question No 41 lapses.
Subject: Energy cooperation in south-east Europe
What measures is the Commission taking to reduce the dependency of south-east European Member States and candidate countries and the Balkan states included in the Thessaloniki process on Russian energy supplies?
Member of the Commission. - The Commission pays great attention to the security of supply situation in south-east Europe. This was among the main objectives in setting up an Energy Community, which is based on EU legislation, for the internal gas and electricity markets, and in particular its provisions on security of energy supply and solidarity.
South-east Europe is at the crossroads of several main energy routes. Several countries of the region produce gas. I would mention Croatia and Romania. New LNG terminals on the Adriatic coast and the new gas and electricity interconnectors linking to the different energy sources were recently put into service or are at an advanced phase of development.
However, for certain countries there is a significant share of natural gas from one provider for the industrial sector, for heating and also for power generation.
In the framework of the Energy Community Treaty, with the support of EU financial instruments and the international financial institutions, the Commission promotes the development of an integrated market in the region, anchored to the EU market.
But this means that the development of gas and electricity trade in the region, the development of new interconnection and generation projects and the setting up of a stable regulatory framework will considerably enhance security of supply.
Moreover, new gas sources will allow the development of the gas sector in those countries where it does not exist yet. There is also a very clear focus on energy efficiency. In order to strengthen energy security, the Commission favours the policy of diversification of suppliers and of transport routes. In particular, it strongly supports the development of the Nabucco project and other gas projects and LNG developments in the region, as well as well-grounded oil projects aimed at achieving the diversification objective.
The Commission also considers that Russia will in the future remain an important energy source for south-east Europe but alongside other sources from the Mediterranean Basin and the Caspian Sea region.
(DE) First of all, thank you very much for your very good and thorough reply. I only have two brief supplementary questions. Firstly, is there specific cooperation with the two candidate countries in the region, namely Croatia and Macedonia? Secondly, Kosovo's energy dependence is a particular problem. Is it not possible to provide special support for wind and hydro power in neighbouring Albania? As a matter of fact, there is considerable potential for hydro-electricity generation in Kosovo and Albania in particular but also in Macedonia.
(LT) Two weeks ago news broke out regarding an agreement between Italy and Russia on the construction of a new gas pipeline in the Southern region. This South Stream pipeline actually duplicates the Nabucco project. Vladimir Putin commented that he was grateful to the Commission for approving this project. I would like to hear your comments on this.
Member of the Commission. - Concerning relations with Croatia, that country is part of the accession negotiations and is most advanced in terms of accepting the Community acquis, at the same time participating in all the activities of the Energy Community. Because of its more advanced stage in respect of the acquis, Croatia is also more integrated into the EU energy market and is leading a couple of projects.
Macedonia is part of the Energy Community and is also advancing with implementation of the acquis. Its advancement in this respect means that it is a leader in the region.
Concerning Kosovo, we are working with UNMIG and supporting all the activities there. I know there are always certain difficulties with payments and power supplies, but until now we have managed to resolve these issues and people have received the energy supplies they need.
Concerning the Italy-Russia pipeline South Stream, I never saw this as a replacement for Nabucco. Nabucco is advancing well, as has been reported in the Council. I have also received first notifications from the regulators concerning the third-party access issue, and Nabucco is looking for new supply sources - Azerbaijan, Turkmenistan, Egypt and in time Iran.
The issue of South Stream is very clear-cut. It is a supply source of Russian gas. It is a project that at this stage is undergoing a feasibility study that will be performed jointly by ENI and Gazprom. We must wait and see how the project develops. It definitely gives the European Union a new supply route and strengthens security of supply, because more pipelines towards the EU mean more security of supply, but it is not replacing Nabucco.
Concerning the praise from President Putin, I have no particular comment to make.
Subject: Ireland's integration into the EU energy market
The security of Ireland's energy supply is becoming increasingly important for consumers, businesses and policymakers; hence the need for full interconnection with the broader European energy market. To achieve this, the necessary infrastructure needs to be put in place to ensure a secure supply of safe and reasonably priced energy.
In Ireland, EIRGRID is currently in the consultation phase in relation to the Meath Cavan Power Project and the Cavan-Tyrone Interconnector, both of which are part-funded by EU TEN-E Initiative, with the EU likely to contribute to the construction phase. Locally there is concern about the scale of these proposed projects, notably in relation to the possible health implications for those living in the immediate vicinity of the power lines. Could the Commission make a statement in relation to this particular dimension of the problem?
In addition, given that the power lines run for up to 58 kilometres, there is a strong argument in favour of placing these lines underground. Could the Commission outline its position in relation to this aspect of the abovementioned and similar projects across the EU? Could the Commission outline what is considered best practice and what needs to be taken into account in deciding whether such power lines are carried over ground or under ground?
Member of the Commission. - The Commission has no competence over the siting of power lines, which is decided exclusively by the Member States authorities under the respective EU environmental law.
The Council recommendation of 12 July 1999 on the limitation of exposure of the general public to electromagnetic fields establishes a framework of minimum restrictions and reference levels, but the Member States are responsible for the implementation of the measures.
As far as the possible health effects of exposure to electromagnetic fields are concerned, the scientific committee on emerging and newly-identified health risks has recently adopted an opinion which provides an assessment of the state of scientific knowledge in this area.
Overhead power lines are often the most cost-efficient solution for long-distance transmission of over 50 km. Underground cables are also a proven technology, but until now used more for short- to medium- distances, and this is more expensive as things stand.
The construction of overhead electrical power lines with a voltage of 220 kW or more and a length of more than 15 km has to undergo an environmental impact assessment. Furthermore, any plan or project for overhead electrical power lines that is likely to have a significant adverse effect on Natura 2000 sites is subject to the procedural safeguards set out in Article 6 of Council Directive 92/43/EEC.
Can the Commissioner tell me if there is any definitive evidence or scientific proof in relation to whether or not electromagnetic fields are a hazard to public health? I know that the Member States, as he said, have the final competence in relation to their interconnectors and their cables etc.
Secondly, would the Commissioner not agree that, despite the fact there is resistance from industry, at the same time, from the point of view of visual intrusion, public health and the environment, it would preferable if such cables were underground?
Member of the Commission. - I will start my answer with undergrounding. Up until now, undergrounding cable technology has been used only in limited cases, like Madrid Airport.
In principle there is now no limitation on the length of the cabling itself. The question is the cost. That cost would normally be around three to five times higher than overhead lines, and, to date, it has not been used for the very reason that you have two options. In fact, it has only been used when overhead lines are impossible.
There are some cases where municipalities are now considering the use of cables, which will be ground-breaking cases. However, it will mean more costs for the consumer.
Concerning scientific evidence on exposure of the general public to electromagnetic fields, there is a general limitation, there are the Council recommendations that I mentioned dating from 12 July 1999, and there are minimum framework restrictions and reference levels. However, as concerns further scientific evidence on damage to health, I am not aware of a need to go beyond those safety recommendations originating in 1999.
Basically, overhead lines are still a viable option and I believe that the choice between overhead lines or cables is one that should be made according to the situation, if one considers that cabling is not without its difficulties too. One needs to be aware that a Natura 2000 site may be involved or that there may be some impact on the environment. There is no solution that makes zero impact on the environment. At the same time, there are technology choices that could be proposed, and companies are aware of these.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
Commissioner Piebalgs stays with us but will now answer questions on behalf of Commissioner Dimas.
Subject: EU funding of European environmental NGOs
Through NGOs civil society plays a very important role in meeting the needs of the process of European integration and new kinds of European governance. Which Community action programme is currently in force for supporting European NGOs active mainly in the environmental protection field? Which NGOs (and which of their activities) which contribute to the further development and implementation of the Community's environmental policy and legislation have so far received funding? What is the amount of funding received per NGO? Is the scope of the existing Community programme differentiated geographically? Which Greek NGOs have taken part - or are taking part - in the current programme, either independently or on a transnational basis? What are the criteria governing the selection, monitoring and evaluation system based on impact results and indicators?
Member of the Commission. - Funding from the Commission to support the operation of European environmental NGOs is provided through a programme that has existed since 1997. The legal basis for the current programme is the LIFE+ Regulation.
The objective is to strengthen the participation of European NGOs in the development and implementation of EU environmental policy.
A large number of diverse NGOs have been founded during the course of the programme. Lists of operations and amounts are published on the DG Environment website. Time does not permit me to read them all out, but the list will be forwarded to the honourable Member.
There is no geographic differentiation in the programme, since it is targeted towards European and not national organisations. To be eligible, the organisations should pursue activities in at least three EU Member States. But only one of the organisations consistently funded, the Mediterranean Information Office for Environment, Culture and Sustainable Development, is based in Greece. Many of them have Greek member organisations, for example, the European Environmental Bureau, EUROPARC and International Friends of Nature.
Grants are awarded in a yearly call for proposals. Applications are assessed against award criteria and the NGOs that have the best potential to contribute to development and implementation of the EU environmental policy priorities are selected.
Monitoring and evaluation is ensured by the Commission, based on reports submitted by the beneficiaries as well as an in-depth audit. In this process, the extent to which the organisation has fulfilled its work programme and contributed to EU policy development and implementation is assessed.
(EL) Madam President, I wish every success to Commissioner Dimas, who is representing the European Union at the Bali Conference. However, I would expect more light to be thrown on the particular questions I have asked, because the questions are specific, and the answer was given in general outline. I would like to believe that Commissioner Piebalgs will intervene to ensure that the Commission sends me the information on the specific questions I have asked. If nothing else, I am one of those who believe that non-governmental organisations are a form of European governance, albeit an informal one; they play an extremely important role, and that role - this is the reason for my question - must be given greater prominence. So I am waiting for the information, not in terms of transparency, but in terms of the democratic accountability to which the Commission is subject.
To conclude, I would like to ask Commissioner Piebalgs to use the official name which the European Union has accepted, when referring to third countries.
(DE) Commissioner, I should like to ask you a question on this subject that has been occupying me for a long time. I myself am a member of some of these organisations. Recently, however, I have been wondering more and more often how democratically these organisations work and whether the Commission checks whether these NGOs are democratic organisations that hold internal elections or whether they are bodies with a command structure that is not open to scrutiny and is not accountable to the members of the organisation or to anyone else, which would mean that funds might, in certain circumstances, be channelled in directions that no one would suspect.
Member of the Commission. - The legal basis is very clear: it is the LIFE+ Regulation. We evaluate organisations on the basis of this regulation. That means we have particular criteria regarding which organisations may apply, but we do not evaluate the internal structure and the internal organisation.
Concerning the question about transparency, we definitely support transparency. We will provide answers in writing to all the questions you have asked, along with the list that I promised in my answer. I think it is important that the public can monitor the situation, because it is very clear that it is public money that is given to NGOs and the process should be completely transparent. The Commission does all it can to guarantee this process is transparent and accountable, in accordance with the LIFE+ Regulation.
Subject: Waste crime / protection of the environment through criminal law
In February 2007 the European Commission proposed a directive (COD/2007/0022) that obliges Member States to treat serious offences against the environment as criminal acts and to set minimum sanctions for environmental crimes such as waste crime. This is a positive step - as the Environment Agency of the UK Government has pointed out, one major problem with fighting environmental crime is that fines are too low and thus do not offer sufficient incentives for compliance with environmental regulations.
However, given the obstacles facing this directive before it becomes law in Member States, what other steps does the Commission envisage in order to combat waste crime across Europe?
Member of the Commission. - Ensuring that Member States correctly apply EU waste legislation and preventing illegal waste activities are among the Commission's top priorities. The proposed environmental crime directive will ensure that serious environmental offences are subject to effective criminal sanctions throughout the European Union. All serious waste-related crimes, including the illegal treatment, transport, export and import of waste, are covered by the proposed directive.
The environmental crime initiative is, however, far from being the only action taken by the Commission in order to prevent waste crime. The Commission is taking a number of specific actions in areas where waste crime is a serious problem for Member States. This concerns, in particular, illegal landfills and illegal waste shipments, which are covered by important EU legislation.
The Commission takes early action in order to prevent negative environmental and health impacts as a result of waste activities. Awareness events concerning landfills and waste shipments are organised where the risk is high. Last year, 16 such events took place and, this year, another 10 events are planned. Multilateral meetings are also regularly held with national authorities and stakeholders to tackle bad implementation of EU waste legislation.
Guidelines are continuously developed regarding key EU waste legislation, such as on waste shipments and targeting particular problematic waste schemes, for example, waste electrical and electronic equipment and light vehicles. Focus on such guidelines will ensure that EU legislation is uniformly and correctly applied throughout the European Union.
It is of paramount importance to know what is going on in the Member States and to verify compliance on the ground. The Commission closely cooperates with the IMPEL network regarding, for example, joint enforcement actions on waste shipments and inspections and monitoring of landfills.
Systematic failures by Member States to respect EU waste legislation are continuously met by legal action from the Commission, including the powerful threat of fines under the EC Treaty. For example, in 2003 Greece was fined EUR 20 000 a day for tolerating an illegal landfill on the island of Crete. Currently, a large number of illegal landfills in many Member States are being tackled by serious infringement actions launched by the Commission.
The Commission is also encouraging Member States to make use of funding opportunities at EU level and to ensure that the waste programme expenditure under the various instruments contributes to the improved implementation of waste legislation.
The EU waste shipment regulation contains the basis for cooperation between Member States to prevent illegal waste shipment. We are currently examining the need for further actions in order to strengthen the enforcement of EU waste legislation, including legally binding rules for inspections of waste shipments. Specific criteria could possibly be defined in order to ensure sufficient quality and frequency of inspections.
Thank you, Commissioner, for that comprehensive answer.
I recently consulted with the Environment Agency in the United Kingdom on this directive. While we all welcome the prioritisation of the Commission in this area, what I was hearing from the Environment Agency in my own Member State was concern that the penalties and possible fines in Member States will be pitched far too low for there to be any real incentive to obey rules where enforcement action would not actually occur. This would result in massive fly-tipping and dumping of illegal waste.
Do you have a view on this, bearing in mind also that the Environment Agency and other national agencies welcome these proposals very much?
Member of the Commission. - As for fines imposed on the Member States, I would mention that, for Greece, the fine is per day, and per year it is quite substantial. In my opinion, in the case of Member States' failure to enforce legislation, we should follow the legal infringement procedures that we follow, and it is the Court which decides on the fine.
For companies, the fines are also imposed according to national legislation if this is violated. So it is up to the Member States to really strengthen these fines, because, from the Commission point of view, we do what is required and we cannot prescribe the fines for not implementing vigorously enough EU legislation. It should be addressed through the Court, because that is the legal structure of the European Union.
If there is a need to strengthen the system of fines, we will definitely follow this advice very carefully, because, basically, fines should be imposed in a way that prevents violation of the law, not just so that companies can shrug them off or pass the cost on to consumers. But, in this area, I believe that everybody shares the same objective, so I believe that the level of fines imposed today is not an issue.
The issue is that legislation is not implemented vigorously enough and inspections are not particularly frequent, and that requires that the Commission should take additional steps to guide the Member States to take stronger action on waste crimes.
(DE) Commissioner, you rightly pointed out that the enforcement of legal provisions is at least as important as their enactment. We have a case that you have not mentioned yet. That is the situation in which the disposal of certain waste is made a criminal offence in one country, and the waste in question is then shipped to another country. In such a case, in fact, two Member States are probably committing infringements of the Treaty. Has consideration been given to this eventuality too?
Member of the Commission. - We have legislation on waste shipment, so this means there is common ground, and there is additional cooperation on penal matters, because the issue goes beyond waste issues. There have been developments, and current legislative processes allow companies that illegally ship waste to be penalised. I do not think we have difficulties owing to a lack of appropriate legislation, but rather because that legislation is not implemented.
Subject: Wastewater treatment plants in Greece
Will the Commission say in how many regions of Greece - and in which specific regions - problems have arisen relating to the existence and operation of wastewater treatment plants? In which regions is a more powerful wastewater treatment than secondary treatment necessary? Have the Greek authorities re-examined the list of sensitive regions and identified other waters to be designated as sensitive? What are they?
How does the Commission judge the marked reduction in the size of agglomerations which practise dumping in sensitive areas undertaken with a view to increasing the rate of compliance with Directive 91/271/EEC? Have infringement proceedings been initiated against Greece? If so, in which cases? Has Greece taken the necessary measures to comply with ECJ Judgment C-119/02 in respect of the Thriasio Pedio (the Thriasian Plain)?
What is the take-up rate for funds from the Cohesion Fund, the Operational Fund for the Environment and the Regional Operational Programmes for wastewater treatment plants in Greece?
Member of the Commission. - The verification of compliance with the requirements of Directive 91/271/EEC on urban waste-water treatment is a complex task as it implies the evaluation of data concerning thousands of agglomerations all over the European Union. The Commission's services collect and assess all information available and focus on the data included in the national implementation reports.
When their assessment shows that Member States are not complying with their obligations under the directive, the Commission initiates infringement procedures in accordance with Article 226 of the EC Treaty.
Given the thousands of agglomerations which have to be checked, the Commission has privileged a horizontal approach. Thus, instead of randomly starting individual infringement procedures for each agglomeration, the Commission has initiated global cases addressing the situation per Member State and per core obligation. Greece is one of the Member States which still face significant problems in properly implementing the directive.
As regards agglomerations of more than 10 000 inhabitants, Greece has designated 36 sensitive areas. Out of the 18 agglomerations discharging into those areas, 14 comply with the requirements of the directive. However, the Commission considers that 10 other water bodies should have been designated as sensitive areas. There is an ongoing infringement procedure at this stage of a reasoned opinion. The Greek authorities contest the need for the designation of those areas as sensitive. The assessment of the information sent is ongoing and, if necessary, the Commission will not hesitate to bring the case before the Court.
As regards the specific question of the agglomeration of Thriasio Pedio, in its judgment of 24 June 2004, the Court of Justice declared that Greece had failed to install a collecting system and to provide for appropriate treatment. The Commission has therefore initiated an infringement procedure in accordance with Article 228 of the Treaty.
The Greek authorities have approved the construction of infrastructure required, which is co-funded by the Cohesion Fund. According to the information available, the project is planned to be operational by the end of 2009.
As regards agglomerations of more than 15 000 inhabitants or their equivalent, out of the 75 agglomerations, 52 meet the standards laid down by the directive as regards collection systems for urban waste water and secondary treatment.
With regard to the agglomerations that are not in compliance, the Commission initiated an infringement procedure. In its judgment of 25 October 2007, the Court ruled that 23 agglomerations still did not comply with the requirements of the directive. The Commission has requested information from the Greek authorities on the measures they plan to take in order to comply with the judgment.
As regards the point raised on the reduction of the size of agglomerations, the Commission verifies the information available and addresses any inconsistency in the framework of the ongoing infringement procedure.
It should be stressed that, in order to comply, Greece uses the European Community funding available. As far as the Cohesion Fund is concerned, in Greece 41 projects are currently open. The absorption rate is 49%. Very often, such projects are combined projects which, apart from waste-water- and rainwater-related infrastructure, may also include water supply infrastructure.
The ERDF Operational Programme 'Environment' co-finances nine waste water projects. These projects relate to the construction and/or modernisation of waste-water treatment plants and sewage networks. The absorption rate is 19%.
As regards asserting regional operational programmes of the ERDF, the question of absorption rates for the waste-water sector should be addressed to the competent regional authorities.
Contrary to the case of the Operational Programme 'Environment', a Member State is not required to inform the Commission of the progress of each individual project.
(EL) Madam President, Commissioner, in your answer you mentioned dozens of major cities in Greece which remain without adequate sewage treatment because of incomplete construction of the biological cleaning plants, although the great majority of them were co-financed from Community funds. I ask you: can you give me a list of those cities which you referred to in terms of numbers? And secondly, what does the Commission have to say about the fact that years after implementation of the European legislation, these problems persist? Do you intend to take the matter to the European Court of Justice? And if so, when?
Member of the Commission. - In a couple of cases we are going on with the infringement procedures. The information that we can provide, we will provide. However, in some cases I mentioned, we can inform you about progress on the Operational Programme 'Environment', but we cannot report on each project, because this information is available to each Member State. So you will get information that is available to us. As I made a point of saying in my answer, we are very vigorously pursuing implementation of the new acquis in this area.
Questions 67 and 83 are inadmissible.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
I would like to thank the Commissioner for staying with us and, in particular, our interpreters for going over time.
That concludes Question Time.
(The sitting was suspended at 20.10 and resumed at 21.05)